FROST, J.
Heard on plaintiff’s mo*194tion for a new trial after verdict for the defendant.
For plaintiff: George Hurley.
For defendant: Joseph Veneziale.
This suit was tried with that of Henry A. Weeden against the same defendant, both suits growing out of an accident that occurred on the evening of April 30, 1931, at or near the intersection of the Kingston Road and Tower 1-Iill Road, in the Town of South Kingstown.
The plaintiff was driving an automobile upon the Kingston Road and with her were her two children. She was intending to make a left turn and proceed northerly upon the Tower Hill Road. Defendant’s machine, driven by one of his sons, had proceeded along the road from Narragansett Pier. The operator was intending to cross Tower Hill Road and proceed to Peacedale.
In the instant case, the verdict was for the defendant, while in the case of Henry Weeden, which was an action brought to recover damages resulting from death of plaintiff’s son through the alleged wrongful act of the defendant, there was a verdict for the plaintiff. It would seem from these two results that the jury found that the defendant was negligent, that Helen E. Weeden was contributorily negligent, and that the deceased child, Henry A. Weeden, Jr., a passenger in the machine driven by his mother, was free from negligence.
Might the jury reasonably reach such findings from the evidence presented?
The Court thinks there was evidence which would justify the jury in reaching the verdicts which were rendered. Mrs. Weeden had had a license only about a year. She was in a hurry that night. If the other car was where she said it was when she made a left turn, it is difficult to see how she could have been struck. There was testimony from defendant’s side that she shot out in front of defendant’s car. There was also evidence that defendant’s car was passing through the intersection at a speed greater than was safe under all the circumstances of the place and hour.
In the judgment of the Court, the verdict in the present case does substantial justice between the parties and plaintiff’s motion is therefore denied.